Mr. Justice Waterman delivered the opinion oe the Court. Day by day and year by year we are more and more impressed with the value of written evidence in determining what the real transaction between parties was. Writings do not forget, neither do they conjure up recollections in accord with what later experience has shown would have been wise. The writing in this case, signed by the respective "parties, is utterly inconsistent with the theory of appellant; his subsequent conduct in receiving the interest upon these bonds, as well as his demand for them and affidavit stating that they were his property and not the property of the bank, is also inconsistent with his present position. The preponderance of the evidence is with appellee, and the judgment of the Superior Court is affirmed.